Citation Nr: 0312111	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  93-17 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to service connection for Sjogren's syndrome, 
claimed as due to exposure to Agent Orange.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1955 to 
December 1973.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1992 RO decision, which 
determined that new and material evidence had not been 
submitted to reopen a claim of service connection for 
Sjogren's syndrome.  

In May 1994, the Board remanded the case by letter to the RO.  
The veteran then testified at a hearing at the RO before a 
hearing officer in August 1995.  

In an August 2000 decision, the Board determined that new and 
material evidence had been received to reopen the claim of 
service connection for Sjogren's syndrome, as due to exposure 
to Agent Orange.  The Board also remanded the case to the RO 
for additional development of the evidence.  



REMAND

As noted hereinabove, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law during the pendency of the veteran's appeal.  
The VCAA essentially enhances the VA's obligation to notify 
him about his claim (i.e., what information or evidence is 
required to grant his claim) and to assist him to obtain 
evidence for his claim.  

In August 2000, prior to the enactment of the VCAA, the Board 
remanded this case to the RO for additional development.  
After the case was returned to the Board for appellate 
disposition following additional development, the Board found 
that the RO had not apprised the veteran of the redefined 
obligations of the VA, as contained in the VCAA.  

In a January 2003 letter, the Board informed the veteran that 
it had requested a medical opinion concerning a question in 
his case.  The Board furnished him a copy of that January 
2003 opinion by a VA doctor.  The Board stated that he had 60 
days in which to review the opinion and submit any additional 
evidence or argument.  The veteran did not respond.  

In March 2003, the Board sent the veteran (and his 
representative) a letter, notifying him of the VCAA and the 
VA's enhanced duties under the Act.  The Board informed him 
that he had 30 days from the date of the letter in which to 
respond with any additional evidence or argument.  He did not 
respond.  

Subsequently, in the decision of the U.S. Court of Appeals 
for the Federal Circuit, D.A.V. et. al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 U.S. 
App. LEXIS 8275 (Fed. Cir. May 1, 2003), the Court 
invalidated 38 C.F.R. §19.9(a)(2) and (a)(2)(ii), which are 
provisions promulgated by the VA authorizing the Board to, 
among other things, correct a procedural defect or undertake 
additional development in a case, without having to remand 
the case to the RO for completion of such action.  

The intended effect of these provisions was to shorten the 
appeal processing time and to reduce the backlog of claims 
awaiting decision at the Board.  See 67 Fed. Reg. 3,099, 
3,104 (Jan. 23, 2002).   

Of particular note for the instant case, the Court 
invalidated 38 C.F.R. §19.9(a)(2)(ii), on the basis that it 
was contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit information or evidence that VA 
tells the claimant he or she must provide to substantiate a 
claim.  The invalidated provision had stated that the 
appellant shall have "not less than 30 days to respond to 
the notice."  

Thus, as applied to the instant case, the veteran has one 
year, and not 30 days as indicated in the March 2003 letter, 
in which to respond to the March 2003 letter that the Board 
furnished him regarding the VCAA and what evidence was needed 
to substantiate his claim of service connection.  

The Board has considered the revision to the regulations 
allowing the Board to develop evidence and address questions 
not previously considered by the RO.  See Board of Veterans' 
Appeals: Obtaining Evidence and Curing Procedural Defects 
Without Remanding, 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 19.9(a)(2) (2002)).  However, in 
light of the above, it is the Board's opinion that a remand 
is required.  

The Board notes that, on remand, the RO must ensure 
compliance with the notice and duty to assist provisions 
contained in the Veterans Claims Assistance Act of 2000, to 
include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his service connection claim.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The RO must also 
ensure that the veteran has been afforded the requisite time 
and opportunity to respond, in accordance with statutory law.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  This 
includes issuing any additional letters to 
the veteran and obtaining any additional 
medical or other evidence as deemed 
appropriate, in regard to the duty to 
notify him of what information or evidence 
was needed from him and what the VA has 
done and will do to assist him in 
substantiating his claim of service 
connection for Sjogren's syndrome, claimed 
as due to exposure to Agent Orange.  If 
the decision remains adverse to the 
veteran, the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

2.  Thereafter, if indicated, the case 
should be returned to the Board for the 
purpose of appellate disposition, but only 
after the veteran has been afforded the 
requisite time, mandated by 38 U.S.C. 
§ 5103(b), in which to respond.    

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  

	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



